Case 4:17-cv-03885 Document 98 Filed on 02/26/20 in TXSD Page 1 of 26
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                February 28, 2020
                                                                David J. Bradley, Clerk
Case 4:17-cv-03885 Document 98 Filed on 02/26/20 in TXSD Page 2 of 26
Case 4:17-cv-03885 Document 98 Filed on 02/26/20 in TXSD Page 3 of 26
Case 4:17-cv-03885 Document 98 Filed on 02/26/20 in TXSD Page 4 of 26
Case 4:17-cv-03885 Document 98 Filed on 02/26/20 in TXSD Page 5 of 26
Case 4:17-cv-03885 Document 98 Filed on 02/26/20 in TXSD Page 6 of 26
Case 4:17-cv-03885 Document 98 Filed on 02/26/20 in TXSD Page 7 of 26
Case 4:17-cv-03885 Document 98 Filed on 02/26/20 in TXSD Page 8 of 26
Case 4:17-cv-03885 Document 98 Filed on 02/26/20 in TXSD Page 9 of 26
Case 4:17-cv-03885 Document 98 Filed on 02/26/20 in TXSD Page 10 of 26
Case 4:17-cv-03885 Document 98 Filed on 02/26/20 in TXSD Page 11 of 26
Case 4:17-cv-03885 Document 98 Filed on 02/26/20 in TXSD Page 12 of 26
Case 4:17-cv-03885 Document 98 Filed on 02/26/20 in TXSD Page 13 of 26
Case 4:17-cv-03885 Document 98 Filed on 02/26/20 in TXSD Page 14 of 26
Case 4:17-cv-03885 Document 98 Filed on 02/26/20 in TXSD Page 15 of 26
Case 4:17-cv-03885 Document 98 Filed on 02/26/20 in TXSD Page 16 of 26
Case 4:17-cv-03885 Document 98 Filed on 02/26/20 in TXSD Page 17 of 26
Case 4:17-cv-03885 Document 98 Filed on 02/26/20 in TXSD Page 18 of 26
Case 4:17-cv-03885 Document 98 Filed on 02/26/20 in TXSD Page 19 of 26
Case 4:17-cv-03885 Document 98 Filed on 02/26/20 in TXSD Page 20 of 26
Case 4:17-cv-03885 Document 98 Filed on 02/26/20 in TXSD Page 21 of 26
Case 4:17-cv-03885 Document 98 Filed on 02/26/20 in TXSD Page 22 of 26
Case 4:17-cv-03885 Document 98 Filed on 02/26/20 in TXSD Page 23 of 26
Case 4:17-cv-03885 Document 98 Filed on 02/26/20 in TXSD Page 24 of 26
Case 4:17-cv-03885 Document 98 Filed on 02/26/20 in TXSD Page 25 of 26
Case 4:17-cv-03885 Document 98 Filed on 02/26/20 in TXSD Page 26 of 26
